Citation Nr: 1431001	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board finds that further development is required before the claim of entitlement to a compensable rating for bilateral hearing loss is adjudicated. 

The Veteran's February 2010 claim for a compensable rating for bilateral hearing loss was received and, shortly thereafter, the Veteran was afforded a VA examination to assess the severity of his hearing loss disability.  Since that June 2010 examination, four years have passed and a statement has been received suggesting his hearing loss is now more severe than represented in the 2010 report.  The June 2010 report addresses functional limitations, noting that the Veteran has difficulty with hearing clarity in conversations both at work and at home.  A July 2012 statement from his wife indicates that he is unable to understand conversations to the extent that he cannot grasp the content on television and does not participate in conversation in a personal or social environment.  The Veteran was also reported to have stopped going to church because he could not hear the sermons.  Thus, a new VA examination is required to determine the current disability level for the Veteran's hearing loss disability.

Finally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's hearing loss disability.  The record presently includes records from the Houston, Texas, VA Medical Center (VAMC) dated through August 26, 2010, but nothing in the more than four years since.  38 C.F.R. § 3.159(c) (2) (2013).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's bilateral hearing loss from August 26, 2010, to the present, from the Houston VAMC, and any other VA healthcare facility from which the Veteran has received treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



